Citation Nr: 0618462	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-24 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral jaw 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from November 1972 to August 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in an October 2000 statement, the 
veteran indicated his desire to have a hearing before the 
Board via videoconferencing technology from San Antonio.  In 
a November 2003 statement, the veteran requested a 
videoconference hearing pertaining to the issue on appeal.  
On a May 2005 VA Form 9, the veteran indicated that he 
desired a videoconference hearing.  While informal hearings 
were held before RO personnel, apparently in response to the 
veteran's November 2003 and May 2005 requests, no hearing 
before the Board was scheduled in response to the veteran's 
October 2000 request.  Such request has not been withdrawn by 
the veteran.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran is to be scheduled, in 
accordance with the docket number of his 
appeal, for a videoconference hearing 
before a member of the Board.  The RO 
should notify the veteran of the date, 
time and place of the hearing by letter 
mailed to his address of record.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.


2.  The AOJ should review the file and 
clearly establish whether this is a claim 
to reopen or whether the AOJ has reopened 
the claim.  If the claim has not been 
reopened, the AOJ should issue a letter 
that complies with the recent decision of 
the Court in Kent.  If the claim has been 
reopened, the AOJ must determine whether 
a VA examination is required.

After the appellant has been afforded an opportunity to 
appear at a hearing before a member of the Board, the RO need 
not take any further adjudicatory action, but should return 
the claims folder to the Board for further appellate review.  




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



